Citation Nr: 1533390	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  07-30 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder, to include as secondary to service-connected lumbar strain with degenerative joint disease.  

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected lumbar strain with degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969 and from December 1978 to September 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was previously remanded by the Board in January 2013, December 2013, and August 2014.  

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in July 2012.  A written transcript of this hearing has been associated with the record.  

When the case was most recently before the Board in August 2014, the issue of entitlement to service connection for a right wrist disorder was also in appellate status.  However, in a December 2014 rating decision, the agency of original jurisdiction (AOJ) granted service connection for right wrist strain.  Since this grant constitutes a full grant of the benefit sought on appeal, this claim is no longer in appellate status.     

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The issue of service connection for a right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of a right elbow disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  


CONCLUSION OF LAW

The criteria for service connection for a right elbow disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006), (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2006 letter, sent prior to the initial unfavorable decision issued in January 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a secondary basis and his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  However, in the December 2013 remand, the Board noted that the Veteran was not provided with full notice pertaining to the evidence and information needed to substantiate his claim on a direct basis.  As such, the Veteran's claim was remanded so that such notice could be provided.  This was accomplished by a December 2013 letter sent to the Veteran which provided him with the necessary information.  

While the December 2013 letter was issued after the initial January 2007 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 30 (2006).  In the instant case, after the December 2013 letter, the Veteran's claim was readjudicated in the May 2014 and December 2014 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service VA and private treatment records have been obtained and considered.  

The Board notes that a September 2011 memorandum made a formal finding that the Veteran's service treatment records pertaining to his period of service from June 1967 to June 1969 were unavailable.  The Veteran was informed of these missing records in a September 2011 letter and was provided with an opportunity to provide any in his possession.  No response from the Veteran was received.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in December 2011 and September 2014 that address his right elbow claim.  The Board finds that such VA examinations are adequate to decide the issue, as they were predicated on an interview with the Veteran, an appropriate examination, and reviews of the record.  Such examinations failed to reveal diagnosed disability pertaining to the Veteran's right elbow.  Furthermore, as discussed herein, there is no other competent evidence of record suggesting a current diagnosis of such a disorder.  Therefore, with respect to this claim, an opinion regarding whether such is related to the Veteran's military service or a service-connected disability is not necessary to decide the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the right elbow claim decided herein has been met and the VA examination reports of record are adequate to adjudicate the claim.  Therefore, no further examination is necessary.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the July 2012 hearing, the undersigned Veterans Law Judge noted the issue on appeal and solicited information regarding the current nature and etiology of the Veteran's right elbow disorder.  Furthermore, the undersigned pointed out to the Veteran what was necessary to grant service connection, namely evidence of a current diagnosis and nexus to service or a service-connected disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion revealed additional, outstanding records, which the Board subsequently remanded to obtain.  Additionally, while on remand, the Veteran was afforded a VA examination in September 2014 so as to determine the nature and, if present, etiology of his right elbow disorder.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

As noted in the Introduction, in January 2013, the Board remanded the Veteran's claim to obtain outstanding VA records and private treatment records identified by the Veteran.  These records were obtained and associated with the claims file.  Subsequently, the Veteran's claim was readjudicated in a supplemental statement of the case in November 2013.  This case was then returned to the Board and again remanded in December 2013.  The Board directed the AOJ to provide the Veteran with notice as to the information and evidence necessary to substantiate his claim on a direct basis and to obtain VA and private treatment records.  As noted above, a letter was sent to the Veteran in December 2013.  Thereafter, VA and private treatment records were obtained and associated with the claims file.  The Veteran's claim was then readjudicated in a May 2014 supplemental statement of the case.  

Finally, the claim was returned to the Board and again remanded in August 2014 to obtain Social Security Administration (SSA) records as well as private treatment records.  A September 2014 statement indicates that the Veteran received SSA benefits based on his reaching retirement age, and not on disability.  Thus, SSA records would not be pertinent to the claim on appeal.  While VA's duty to assist generally requires that such records be obtained, VA is only required to obtain Social Security records when those records are potentially relevant to the claim on appeal. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, there is no need to remand for such records.  Additionally, a letter was sent to the Veteran in September 2014 requesting he provide authorization to obtain private treatment records.  However, no response was received.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Thus, the Board finds that VA has fulfilled its duty in this regard.  The Veteran's claim was readjudicated in a December 2014 supplemental statement of the case.  

Therefore, the Board finds that the AOJ substantially complied with the January 2013, December 2013, and August 2014 remand orders such that no further action is necessary in this regard.  See D'Aries, supra.  

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  


II.  Analysis

As previously noted, the AOJ exhausted all efforts to locate the Veteran's complete service treatment records from his first period of service with negative results.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's claim, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At his Board hearing and in documents of record, the Veteran contends that he currently suffers from pain in his right elbow as a result of an injury while in service, in which he tripped in a hole and fell on his elbow.  In the alternative, he alleges that he has a right elbow disorder that was caused or aggravated by his service-connected lumbar strain with degenerative joint disease.

Service treatment records dated March 1980 document a right elbow injury while playing basketball.  The Veteran's elbow was noted to be sensitive to touch with soreness.  Assessment included possible tendonitis.  Additionally, the Veteran is currently service-connected for lumbar strain with degenerative joint disease.  However, as will be discussed below, the Board finds that service connection for a right elbow disorder, either on a direct or secondary basis, is not warranted as at no time during the pendency of the claim does the Veteran have a current diagnosis of a right elbow disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  

In this regard, while the Veteran has reported subjective complaints related to the right elbow, clinical records are negative for any diagnosed disability.  Specifically, post-service VA treatment records dated March 2005 noted crepitus of the elbows.  Additionally, following receipt of the Veteran's August 2006 claim for service connection, a December 2006 VA examination report noted medical and lateral epicondyle tenderness of the right elbow.  However, VA treatment records dated September 2009 noted normal elbows on examination with no abnormalities.  Similarly, a December 2011 VA examination noted decreased range of motion of bilateral elbows, but the examiner noted that this was normal for the Veteran, as both elbows were the same.  No pathology of the right elbow was noted on x-ray with a normal clinical examination.  The Veteran reported some swelling in his elbow at that time.  Finally, the September 2014 VA examiner noted the Veteran's right elbow strain in service and his reports of pain off and on.  However, an examination revealed normal findings with localized tenderness or pain on palpation of the right elbow.  

The Board finds that service connection for a right elbow disorder cannot be established as the Veteran does not have a current disability during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Specifically, the evidence of record contains no diagnosis in this regard, and objective testing, such as range of motion testing and x-rays, were all determined to be normal.  

The Board has considered the Veteran's allegations of crepitus, pain, tenderness, and swelling of the right elbow since service.  In this regard, while he is competent to report these symptoms, the evidentiary record does not reflect that such have been attributed to any specific disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  

Furthermore, the Board finds that any determination as to the presence of the claimed disability is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a diagnosis with respect to the cause of his elbow symptomatology as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires medical expertise and testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis in this regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, the Veteran's claim must be denied, as the evidence of record shows no current disability for which service connection can be granted with respect to the Veteran's right elbow.  See Brammer, supra (in the absence of proof of the claimed disability, there can be no valid claim).  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right elbow.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right elbow disorder is denied.  



REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Veteran underwent a VA examination in September 2014 with respect to his right ankle.  The VA examiner noted the Veteran's right ankle strain in service and the Veteran's reports of constant pain since.  The examination revealed tenderness to the right medial ankle.  Furthermore, an x-ray revealed calcaneal and navicular enthesophytes.  The VA examiner provided no opinion with respect to the etiology of the Veteran's current right ankle disorder.  Thus, remand is warranted to obtain an opinion in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the September 2014 VA examiner to offer an opinion regarding the etiology of the Veteran's right ankle disorder.  The Veteran's record and a copy of this remand must be provided to the examiner for review and the examination report must reflect review of these items.  If the September 2014 examiner is not available, the claims file should be provided to an appropriate medical profession so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must offer an opinion with respect to the following: 

(A)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current right ankle disorder is related to his military service.  In this regard, the examiner is advised that the Board considers the findings of tenderness to the right medial ankle with x-ray evidence of calcaneal and navicular enthesophytes to be evidence of a current disorder. 

(B)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ankle disorder was caused by OR aggravated (permanently increased in severity) by the Veteran's service-connected disabilities, to specifically include his service-connected lumbar strain with degenerative joint disease.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


